Response to Amendment
	This communication is in response to the amendment filed on 1/31/2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
The rejections of Claims 1-20 under 35 USC 101 are withdrawn based on the amendments filed on 1/31/2022.  The claim feature of “operating the building equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule”, which was added to independent Claims 1, 8, and 15, is deemed sufficient to integrate the claimed method into a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur (U.S. Pub. No. 2013/0041705) in view of Elbsat (U.S. Pub. No. 2015/0316907).
Regarding Claim 1, Hampapur discloses a controller for performing model predictive maintenance (MPM) of equipment (Fig. 1, system 100), the controller 
obtaining a first objective function that defines a cost of operating the building equipment and at least one of replacing the building equipment or performing maintenance on the building equipment as a function of operating decisions and at least one of replacement decisions or maintenance decisions for the building equipment for a plurality of short-term time steps within a short-term horizon (statistical and optimization modeler 110, paragraph [0054]); 
performing a first optimization of the first objective function to generate a short- term maintenance and replacement schedule for the building equipment over a duration of the short-term horizon (Fig. 1, element 160, and Fig. 6, and paragraphs [0056-[0057]); 
using a result of the first optimization to perform a second optimization of a second objective function to generate a long-term maintenance and replacement schedule for the building equipment over a duration of a long-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure; paragraphs [0074] and [0082], health indices are recalculated and stored based on the short-term maintenance plans; and paragraph [0022], the “computing system repeatedly performs determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”); and

Hampapur does not specifically disclose that the equipment is building equipment.  However, in the related art, Elbsat teaches a building management system for building equipment that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building equipment) and uses resources more efficiently by planning maintenance ahead (see Hampapur, paragraph 0049]).
Regarding Claim 2, Hampapur teaches everything claimed as applied above to Claim 1.  Hampapur further teaches the operations further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first optimization is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  
Regarding Claim 3, Hampapur teaches everything claimed as applied above to Claim 1.  Hampapur further teaches the operations further comprising identifying a degradation state at an end of the short-term horizon based on the first optimization, wherein the second optimization is performed based on the degradation state at the end 
Regarding Claim 4, Hampapur teaches everything claimed as applied above to Claim 1.  Hampapur further teaches the operations further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
Regarding Claim 6, Hampapur teaches everything claimed as applied above to Claim 1.  Hampapur further teaches wherein the first optimization and the second optimization are based on at least one of: system information describing one or more dynamics of a space of a building; pricing information; a resource demand; weather information maintenance costs, or power models of the building equipment (paragraph [0063], availability of spare parts, labor cost, cost of spare parts, equipment cost, and availability of labor).  
Regarding Claim 7, Hampapur teaches everything claimed as applied above to Claim 1.  Hampapur further teaches wherein the first optimization and the second optimization are performed respective of a total degradation of the building equipment, wherein the total degradation comprises: a recoverable degradation that can be recovered by performing maintenance on the building equipment or by replacing the building equipment; and a permanent degradation that can be recovered by replacing the building equipment and cannot be recovered by performing maintenance on the 
Regarding Claim 8, Hampapur discloses a method for performing model predictive maintenance (MPM) of building equipment (system 100 of Fig. 1, which implements the methods of Figs. 2 and 6), comprising:
obtaining a first objective function that defines a cost of operating the building equipment and at least one of replacing the building equipment or performing maintenance on the building equipment as a function of operating decisions and at least one of replacement decisions or maintenance decisions for the building equipment for a plurality of short-term time steps within a short-term horizon (statistical and optimization modeler 110, paragraph [0054]); 
performing a first optimization of the first objective function to generate a short- term maintenance and replacement schedule for the building equipment over a duration of the short-term horizon (Fig. 1, element 160, and Fig. 6, and paragraphs [0056-[0057]);  
using a result of the first optimization to perform a second optimization of a second objective function to generate a long-term maintenance and replacement schedule for the building equipment over a duration of a long-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure; paragraphs [0074] and [0082], health indices are recalculated and stored based on the short-term maintenance plans; and paragraph [0022], the “computing system repeatedly performs determining 
operating the equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule (paragraphs [0048]-[0051]).  
Hampapur does not specifically disclose that the equipment is building equipment.  However, in the related art, Elbsat teaches a building management system for building equipment that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building equipment) and uses resources more efficiently by planning maintenance ahead (see Hampapur, paragraph 0049]).
Regarding Claim 9, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first optimization is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  

Regarding Claim 11, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
Regarding Claim 13, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches wherein the first optimization and the second optimization are based on at least one of: system information describing one or more dynamics of a space of a building; pricing information; a resource demand; weather information maintenance costs, or power models of the building equipment (paragraph [0063], availability of spare parts, labor cost, cost of spare parts, equipment cost, and availability of labor).  
Regarding Claim 14, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches wherein the first optimization and the second optimization are performed respective of a total degradation of the building equipment, wherein the total degradation comprises: a recoverable degradation that can be 
Regarding Claim 15, Hampapur discloses a model predictive maintenance (MPM) system (system 100 of Fig. 1) for equipment, the system comprising: the equipment (an infrastructure, see paragraph [0046]); and one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors (paragraph [0094]), cause the one or more processors to perform operations comprising: 
obtaining a first objective function that defines a cost of operating the building equipment and at least one of replacing the building equipment or performing maintenance on the building equipment as a function of operating decisions and at least one of replacement decisions or maintenance decisions for the building equipment for a plurality of short-term time steps within a short-term horizon (statistical and optimization modeler 110, paragraph [0054]); 
performing a first optimization of the first objective function to generate a short- term maintenance and replacement schedule for the building equipment over a duration of the short-term horizon (Fig. 1, element 160, and Fig. 6, and paragraphs [0056-[0057]); 

operating the equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule (paragraphs [0048]-[0051]).  
Hampapur does not specifically disclose that the equipment is building equipment that that operates to affect a variable state or condition of a building.  However, in the related art, Elbsat teaches a building management system for building equipment that operates to affect a variable state or condition of a building that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building 
Regarding Claim 16, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches the operations further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first optimization is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  
Regarding Claim 17, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches the operations further comprising identifying a degradation state at an end of the short-term horizon based on the first optimization, wherein the second optimization is performed based on the degradation state at the end of the short-term horizon (paragraphs [0061]-[0062], health index indicates degradation state).  
Regarding Claim 18, Hampapur teaches everything claimed as applied above to Claim 15.  Hampapur further teaches the operations further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
.  

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.  On page 17-18 of Applicant’s remarks, Applicant alleges that Hampapur does not show any interaction between the short-term planning 160 and the long-term planning 165.  However, in paragraph [0068] of Hampapur, it is stated that the long-term planning module 165 determines the first short-term maintenance plan, and, in paragraph [0075], it is stated that the long-term planning module 165 determines a .  
The Remarks go on to state on pages 18-19 that the short term plans of Hampapur are generated after the long-term plan, and that the “results of the first optimization” therefore do not exist at step 215 of Hampapur.  However, in paragraph [0022], Hampapur states that the “computing system repeatedly performs determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”.  Therefore, in Hampapur, the long-term maintenance plan is determined based on health indices that were re-calculated based on a short term maintenance plan that was determined in a previous iteration of the “determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”.  The Examiner equates the health indices of Hampapur to the claimed “result of the first optimization”.  A clarified rejection of Claims 1, 8, and 15 over the Hampapur reference is provided above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./           Examiner, Art Unit 2863   

/NATALIE HULS/           Primary Examiner, Art Unit 2863